Citation Nr: 0932670	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  08-35 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for shortness of 
breath, also claimed as tightness in the chest, to include as 
secondary to an undiagnosed illness.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, diagnosed as posttraumatic stress 
disorder (PTSD).  

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for gout, to include as 
secondary to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and his former spouse


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served in the Marine Corps Reserve from 1989 to 
1995, during which time he served on extended periods of 
active duty on three occasions in December 1989 to May 1990, 
October to November 1990, and November 1990 to May 1991.
 
This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  Due to the location of the Veteran's current 
residence, the jurisdiction of his appeal remains with the RO 
in Atlanta, Georgia.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in July 2009.  A transcript of the hearing is of 
record.

In July 2009, the Board granted a motion to advance this case 
on the docket.  38 C.F.R. § 20.900(c) (2008).  

Additionally, a March 2006 indicates that the agency of 
original jurisdiction (AOJ) was considering claims for 
nonservice connected pension and for entitlement to helpless 
child status (for the Veteran's daughter).  However, the AOJ 
did not adjudicate these issues, which are therefore referred 
to the RO for the appropriate action.  

The issue of entitlement to service connection for gout, to 
include as secondary to an undiagnosed illness, is addressed 
in the REMAND portion of the decision below and is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  In July 2009, prior to the promulgation of a decision in 
the current appeal, the Veteran asked that his claim for 
service connection for shortness of breath, also claimed as 
tightness in the chest, to include as secondary to an 
undiagnosed illness, be withdrawn from appellate review.

2.  The Veteran served in combat, and his stressor event is 
accepted on the basis of his statements. 

3.  The Veteran has been diagnosed with PTSD that has been 
related to the in-service stressor.

4.  In the absence of other noise exposure, the Veteran's 
tinnitus is attributable to active duty.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal 
in the claim for service connection for shortness of breath, 
also claimed as tightness in the chest to include as 
secondary to an undiagnosed illness, have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2008).

2.  PTSD was incurred during the Veteran's period of active 
duty.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.317 
(2008).

3.  Tinnitus was incurred in active duty service.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Entitlement to Service Connection for Shortness of Breath
And Tightness in the Chest

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  38 
C.F.R. § 20.204 (2008).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2008).

In a statement submitted in July 2009, the Veteran requested 
to withdraw his claim for service connection for shortness of 
breath and tightness in his chest, to include as due to an 
undiagnosed illness.  

In view of the Veteran's expressed desire, the Board 
concludes that further action with regard to this claim is 
not appropriate.  The Board does not have jurisdiction over 
the withdrawn issue and, as such, must dismiss the appeal of 
this claim.


Entitlement to Service Connection for an Acquired Psychiatric
Disorder, to Include PTSD, and for Tinnitus

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to Service Connection for a Psychiatric Disorder 
and PTSD

On the issue of service connection for an acquired 
psychiatric disorder, the Veteran has individually claimed 
entitlement to service connection for PTSD, anxiety, 
depression and bipolar disorder.  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
claims for service connection for PTSD encompass claims for 
service connection for all psychiatric disabilities.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the 
Board considers these claims collectively as a claim for an 
acquired psychiatric disorder.  

On this basis, the Board concludes that the Veteran is 
entitled to service connection for his diagnosed PTSD.  In 
order to establish service connection for PTSD, the evidence 
of record must include a medical diagnosis of the condition 
in accordance with 38 C.F.R. § 4.125(a), a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2008).  The provisions of 38 C.F.R. § 4.125(a) require that 
a diagnosis of a mental disorder conform to the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV).  

As set forth under DSM-IV, a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present: 
(1) the person experienced, witnessed, or was confronted with 
an event or events that involved actual or threatened death 
or serious injury, or a threat to the physical integrity of 
himself or others, and (2) the person's response involved 
intense fear, helplessness, or horror.

The law provides that "[i]f the evidence establishes that 
the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  38 C.F.R. § 3.304(f)(1) 
(2008).  

Here, the Veteran displayed symptoms of PTSD based on events 
he experienced as part of a Marine tank battalion that 
participated in the initial invasion of Kuwait in at the 
beginning of the Persian Gulf War.  He has on various 
occasions mentioned seeing dead bodies and receiving enemy 
fire.  He also specifically mentioned a military operation in 
March 1991 where his battalion's role was to drive through 
and clear a minefield.  He also specifically noted an event 
where he was forced to exit the safety of his tank and 
traverse the minefield on foot in order to obtain repair 
equipment from another tank.  

The Veteran's DD-214 and associated service records indicate 
that he was placed on active duty with a Marine Corps Reserve 
tank battalion in 1991.  For his service, he was awarded the 
Combat Action Ribbon, and his tank battalion was awarded a 
Navy Unit Commendation.  Therefore, based on these awards in 
conjunction with his service records, the Board concludes 
that he is a combat veteran as contemplated by 38 C.F.R. 
§ 3.304(f)(1) and accepts the Veteran's account of the 
stressor event. 

The Board acknowledges that the record indicates other 
clinical evaluations diagnosing the Veteran with disorders 
other than PTSD.  Also, in August 2008, an examining 
psychiatrist concluded that the Veteran does not have PTSD 
because he was "symptom free for the longest time."  

Significantly, however, in a series of VA mental health 
evaluations that occurred in April 2007, the Veteran 
described symptoms of anxiety, but also displayed "classic 
symptoms" of PTSD, such as inability to sleep, nightmares, 
preference for isolation and the inability to associate with 
others, all of which were based on his reported experiences 
while in combat.  As a result, he was diagnosed with PTSD 
based on his combat experiences.  

Also, in November 2008, the April 2007 evaluating physician 
reiterated his diagnosis and conclusions.  Specifically, he 
observed symptoms in the Veteran such as nightmares, 
intrusive thoughts and preference for isolation.  Also, in a 
June 2009 letter, a VA staff psychiatrist noted that the 
Veteran is currently being treated for PTSD.  

Therefore, in affording the Veteran the benefit of every 
reasonable doubt, the Board determines that, while he has 
been diagnosed with a number of different psychiatric 
disorders, the evidence of record establishes that he has a 
diagnosis of PTSD based on a stressor event that is conceded 
based on his status as a combat veteran.  Therefore, his 
claim for service connection for an acquired psychiatric 
disorder, identified here as PTSD, is granted.  

Entitlement to Service Connection for Tinnitus

The Veteran is also claiming entitlement to service 
connection for tinnitus on the basis of noise exposure he 
experienced while on active duty.  Based on the competent 
evidence, the Board concludes that service connection should 
be granted.  

Here, as was noted above, the Veteran's active duty service 
was comprised primarily of duty in a Marine Corps tank 
battalion.  His own statements indicate that he was in the 
proximity to many large-diameter tank guns when they were 
fired.  His service personnel records confirm combat duty.  
Thus the fact that the Veteran was exposed to significant 
noise during active duty is conceded.  

The Veteran's service treatment records do not indicate 
tinnitus while in service, and the first diagnosis in the 
clinical evidence is not until March 2004.  Therefore, the 
evidence would be against a finding of service connection 
based on a continuity of symptoms.

However, in February 2007, a VA audiologist provided the 
opinion that it was at least as likely as not that the 
Veteran's tinnitus was caused by his extensive noise exposure 
in the military.  Moreover, in October 2008, the audiologist 
reiterated his previous opinion, and reflected that this 
conclusion was based on his review of the Veteran's military 
records and the lack of significant noise exposure since 
active duty or a family history of tinnitus.  Also, in June 
2009, this medical professional again confirmed his opinion 
that the Veteran's in-service acoustic trauma "was a direct 
contributor to his current tinnitus."  

Therefore, based on the significant noise to which the 
Veteran was exposed as part of his active duty service, as 
well as the opinions by the VA audiologist linking his 
current diagnosis of tinnitus to active duty service, the 
Board concludes that service connection has been established.  
This portion of his claim is, therefore, granted.  

Veterans Claims Assistance Act of 2000

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  In this case, the Board is granting in full 
the benefits sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and need not be further considered


ORDER

Service connection for service connection for shortness of 
breath, also claimed as tightness in the chest, to include as 
secondary to an undiagnosed illness, is dismissed without 
prejudice.

Service connection for PTSD is granted.  

Service connection for tinnitus is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159 and 3.326(a) (2008).

The Veteran has complained of pain to the hands and feet that 
has been observed to be consistent with gout.  Specifically, 
according to VA outpatient treatment records from April 1995, 
he complained of pain in the base of his left great toe that 
had occurred three times before in the prior year and a half.  
He was diagnosed with "probable gout" at that time, 
although radiographic imaging of his left foot in April 1996 
did not reveal any evidence of fracture, dislocation or bony 
erosion.  

Next, in November 2000, he was again diagnosed with gout 
after complaining of acute pain, but this time in the right 
toe and forefoot.  The evaluating physician also noted the 
Veteran's strong family history of the disorder.  Since that 
time, from approximately 2002 to 2005, he was periodically 
evaluated for gout, and also began to complain that his 
disorder was affecting his wrists and elbows in addition to 
his feet.  

A VA examination in May 2006 confirmed the diagnosis of gout 
in the Veteran's ankles and wrists.  However, the examiner 
did not provide an opinion as to whether this disorder was 
related to active duty service.  Therefore, an opinion is 
necessary in order to adjudicate the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should obtain all VA outpatient 
treatment records from the VA Medical 
Center in Nashville, Tennessee, for the 
time since November 2008.

The RO should also, after obtaining from 
the Veteran any appropriate release of 
information forms, procure copies of 
records not yet submitted concerning any 
treatment for gout that he may have 
received since October 2008.  All such 
available records should be associated 
with the claims folder.

If any such records are not available, a 
notation reflecting that fact as well as 
the efforts undertaken to obtain the 
documents should be made in the claims 
folder.

2.  The Veteran should be scheduled for an 
examination to determine the nature, 
extent, and etiology of his gout.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examinations.  Any testing deemed 
necessary, including X-rays, should be 
performed.  All pertinent pathology should 
be noted in the examination reports.

The examiner should also express an 
opinion as to whether it is at least as 
likely as not (i.e., a 50 percent 
probability or greater), that this 
disorder had its clinical onset in service 
or is otherwise related to active service.  
Complete rationale should be given for all 
opinions reached.  

3.  Thereafter, the RO should re-
adjudicate the issue remaining on appeal-
entitlement to service connection for 
gout, to include as secondary to an 
undiagnosed illness.  If the decision 
remains adverse to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.

No action is required of the Veteran until he is notified by 
the RO; however, he is advised that failure to report for any 
scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2008).  He has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


